TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00936-CV


                             Michael Quinn Sullivan, Appellant

                                               v.

                 Texas Democratic Party and Ana-Marie Ramos, Appellees


               FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-GN-19-004577, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Texas Democratic Party and Ana-Marie Ramos (collectively, TDP) sued Michael

Quinn Sullivan seeking declaratory and injunctive relief and damages arising out of conduct that

they alleged violated the Texas Election Code. Sullivan filed a motion to dismiss pursuant to

the Texas Citizens Participation Act. See Tex. Civ. Prac. & Rem. Code §§ 27.001-.011 (the

TCPA).1 After a hearing, the trial court denied the motion. In two issues, Sullivan asserts that

the trial court erred by denying the motion to dismiss because the TCPA applies to TDP’s claims

and TDP failed to produce clear and specific evidence of a prima facie case for each essential

element of their causes of action. We conclude that Sullivan failed to carry his burden of




       1
          The 86th Legislature amended the Texas Citizens Participation Act. See Act of May
17, 2019, 86th Leg., R.S., ch. 378, 2019 Tex. Gen. Laws 684. The prior version of the statute
continues, however, to control cases filed before September 1, 2019. See id. §§ 11-12, 2019 Tex.
Gen. Laws at 687. This is one such case. All citations to the TCPA in this opinion are to the
version of the statute in effect before the September 2019 amendments became effective.
establishing that the TCPA applies to TDP’s claims. Accordingly, we affirm the trial court’s

denial of Sullivan’s motion to dismiss.


                                          BACKGROUND

               In July 2019, Sullivan made public statements to the effect that then-Speaker of

the Texas House of Representatives Dennis Bonnen (the Speaker) had offered him an “unethical

quid pro quo” during a meeting that occurred in June 2019 and that was attended by Sullivan, the

Speaker, and State Representative Dustin Burrows. Sullivan later made a public statement that

he had recorded the meeting.

               In August 2019, TDP sued Sullivan in Travis County district court seeking

declaratory and injunctive relief and damages for alleged violations of the Texas Election

Code. In its petition, TDP alleged that then-Speaker of the Texas House of Representatives

Dennis Bonnen (the Speaker), during a meeting with Sullivan, was recorded soliciting political

expenditures and contributions in exchange for government benefits the Speaker would deliver.

TDP alleged that the recording of the meeting also included comments by the Speaker seeking

coordination with Sullivan and his political committee, Empower Texans, with respect to

upcoming elections.

               TDP alleged that Sullivan had recorded the meeting and then allowed numerous

people to listen to the recording and later wrote and published an account of the recorded

meeting. TDP alleged that, according to people who had listened to the recording or were

present at the meeting, the Speaker offered valuable government benefits, including media

credentials permitting people to enter the Texas House Chamber when the House was in session,

in exchange for political contributions and expenditures against the Speaker’s targeted political


                                               2
enemies. TDP alleged that the meeting constituted a coordination meeting between political

actors intended to influence the election or defeat of specific candidates and resulted in the

formation of a political committee as defined by state law. TDP further alleged that the political

committee was not registered with an appointed treasurer as required by law and had not

filed required public reports of campaign related activities. Additionally, TDP alleged that the

Speaker’s conduct and proposed activities violated Texas campaign finance law. TDP did not

allege that Sullivan’s post-meeting public statements that the meeting had occurred and that he

had recorded it, or any other of Sullivan’s post-meeting conduct, constituted violations of the

Texas Election Code. Rather, its allegations of Texas Election Code violations were based on

the Speaker’s conduct during the meeting, including statements made by the Speaker and the

activities he proposed during the meeting.2

               In its petition, TDP requested a declaration that the activities described in the

recording violated Texas law and sought an injunction to prohibit any planned or ongoing

campaign finance violations. TDP also sought damages provided by the Texas Election Code.

To support its claims, TDP contemporaneously filed a request for production of the full

recording Sullivan claimed to have made of his meeting with the Speaker.3 Sullivan filed a

general denial and verified plea, which he verified by his affidavit. See Tex. R. Civ. P. 93

(certain pleas to be verified). Thereafter, Sullivan filed a motion to dismiss the suit as having

no basis in law or fact, see id. R. 91a (dismissal of baseless causes of action), and a motion to

dismiss pursuant to the TCPA, see Tex. Civ. Prac. & Rem. Code § 27.003.

       2
          We note that although TDP’s allegations of Texas Election Code violations center
around the Speaker’s conduct, TDP did not name the Speaker as a defendant in the suit.
       3
         At the time TDP filed suit, Sullivan had not released a copy of the recording and had
not permitted TDP to listen to it.
                                                3
               When Sullivan objected to TDP’s request that he produce the recording of the

meeting, TDP filed a motion to compel. After considering the motion and response, the trial

court ordered Sullivan to produce “the complete, unedited recording of his conversation with the

Speaker.” In response, Sullivan filed a petition for writ of mandamus, asking this Court to order

the trial court to withdraw its order. While the petition for writ of mandamus was pending,

Sullivan released the recording and the Speaker announced that he would not seek reelection.

Because of these developments, TDP informed the trial court that it no longer wished to pursue

its claims for declaratory and injunctive relief or damages pursuant to the Texas Election

Code and filed a motion for nonsuit. TDP also filed a motion to dismiss as moot the original

proceeding then pending in this Court. Sullivan did not oppose the motion to dismiss, and this

Court dismissed the petition for writ of mandamus as moot. See In re Sullivan, No. 03-19-00739-

CV, 2019 WL 5687890, at *1 (Tex. App.—Austin Nov. 1, 2019, orig. proceeding) (mem. op.).

               Sullivan then set a hearing on his motions to dismiss. At the hearing, Sullivan

withdrew his Rule 91a motion to dismiss but continued to maintain that TDP’s suit was subject

to the TCPA and requested attorneys’ fees of approximately $15,000 pursuant to the statute.

See Tex. Civ. Prac. & Rem. Code § 27.009; Hawxhurst v. Austin’s Boat Tours, 550 S.W.3d 220,

232 n.4 (Tex. App.—Austin 2018, no pet.) (holding TCPA dismissal motion is claim for

affirmative relief that survives nonsuit). In his motion to dismiss, Sullivan stated that the TCPA

applied to TDP’s claims because (1) his attendance at the meeting was an exercise of the right to

petition and (2) his post-meeting “publication of accounts of that meeting, and exposure of the

misbehavior of the public officials involved [was] an exercise of the right of free speech as it

directly related to a matter of public concern.” After a hearing, the trial court determined that the

TCPA did not apply to TDP’s claims for relief under the Texas Election Code or the Texas

                                                 4
Declaratory Judgments Act and denied Sullivan’s claims for attorneys’ fees, costs, sanctions, and

expenses. This appeal followed.


                                           DISCUSSION

               The TCPA protects citizens from retaliatory lawsuits meant to intimidate or

silence them on matters of public concern. Dallas Morning News, Inc. v. Hall, 579 S.W.3d 370,

376 (Tex. 2019); In re Lipsky, 460 S.W.3d 579, 584 (Tex. 2015) (orig. proceeding). The stated

purpose of the act is to “encourage and safeguard the constitutional rights of persons to petition,

speak freely, associate freely, and otherwise participate in government to the maximum extent

permitted by law and, at the same time, protect the rights of a person to file meritorious lawsuits

for demonstrable injury.” Tex. Civ. Prac. & Rem. Code § 27.002; see ExxonMobil Pipeline Co.

v. Coleman, 512 S.W.3d 895, 898 (Tex. 2017) (per curiam). To that end, the TCPA provides a

procedure to expedite the dismissal of a “legal action” that appears to stifle the nonmovant’s

exercise of the rights protected by the statute. See Youngkin v. Hines, 546 S.W.3d 675, 679 (Tex.

2018); see also Tex. Civ. Prac. & Rem. Code §§ 27.003(a), .005(b).

               Under the act, a party may file a motion to dismiss a “legal action” if it is based

on, relates to, or is in response to a party’s exercise of the right of free speech, right to petition,

or right of association. See Tex. Civ. Prac. & Rem. Code § 27.003(a). Courts review TCPA

motions using a three-step analysis. Youngkin, 546 S.W.3d at 679. First, the party moving

for dismissal must show by a preponderance of the evidence that the TCPA applies to the

legal action against it. Tex. Civ. Prac. & Rem. Code § 27.005(b). If the movant meets that

burden, the nonmovant must establish by clear and specific evidence a prima facie case for each

essential element of its claim. Id. § 27.005(c). If the nonmovant satisfies that requirement, the


                                                  5
burden shifts back to the movant to prove each essential element of any valid defenses by a

preponderance of the evidence. Id. § 27.005(d). “In determining whether a legal action should

be dismissed under [the TCPA], the court shall consider the pleadings and supporting and

opposing affidavits stating the facts on which the liability or defense is based.” Id. § 27.006(a).

We review de novo whether each party met its respective burden. See Long Canyon Phase II &

III Homeowners Ass’n v. Cashion, 517 S.W.3d 212, 218 (Tex. App.—Austin 2017, no pet.).


Does the TCPA apply?

               In his TCPA motion, Sullivan argued that TDP’s claims against him are based

on, related to and in response to his exercise of his right to free speech—specifically, his

post-meeting statements informing the public about the meeting—and his right to petition—

specifically, attending a meeting with government officials.4 The applicable version of the

TCPA defines the “exercise” of each of those rights as the making or submitting of a

“communication.”5 The “exercise of the right to free speech” means “a communication made in

connection with a matter of public concern.” Tex. Civ. Prac. & Rem. Code § 27.001(3). The

portions of the definition of the “exercise of the right to petition” on which Sullivan relies are:

(1) “a communication in or pertaining to a legislative proceeding, including a proceeding of a

legislative committee,” id. § 27.001(4)(A)(iv); (2) “a communication in connection with an issue

under consideration or review by a legislative, executive, judicial, or other governmental body

or in another governmental or official proceeding,” id. § 27.001(4)(B); and (3) “any other

       4
          Sullivan did not argue that TDP’s suit was related to any of his speech during the
meeting and, in fact, disclaimed having “participate[d] in Bonnen’s quid pro quo scheme.”
       5
          The TCPA defines “communication” as “the making or submitting of a statement or
document in any form or medium, including oral, visual, written, audiovisual, or electronic.”
Tex. Civ. Prac. & Rem. Code § 27.001(1).
                                                6
communication that falls within the protection of the right to petition government under the

Constitution of the United States or the constitution of this state,” id. § 27.001(4)(E). Thus, to

meet his initial burden, Sullivan was required to prove by a preponderance of the evidence that

TDP’s claims (a) are based on or related to Sullivan’s communications that were either (b) made

in connection with a matter of public concern or (c) in connection with an issue under

consideration or review by a legislative proceeding, an issue under consideration or review by a

legislative body, or that fall within the United States’ or the states’ protection of the right to

petition government. See id. §§ 27.001, .005(b).

               In determining whether Sullivan met his initial burden, we focus on TDP’s

pleadings, which “are the best and all-sufficient evidence of the nature of the action.” Hersh v.

Tatum, 526 S.W.3d 462, 467 (Tex. 2017) (“The basis of a legal action is not determined by the

defendant’s admissions or denials but by the plaintiff’s allegations.” (citations omitted)). From

TDP’s pleadings we determine whether the factual bases of the challenged claims constitute

“expression” within the TCPA’s definitions. See Sloat v. Rathbun, 513 S.W.3d 500, 503 (Tex.

App.—Austin 2015, pet. dism’d). In determining the factual bases for the challenged claims, we

consider the pleadings and other evidence in the light most favorable to the nonmovant and

prevailing party below, “favoring the conclusion that [the nonmovant’s] claims are not predicated

on protected expression.” Id. at 504; see Tex. Civ. Prac. & Rem. Code § 27.006(a).6




       6
          Our analysis does not include consideration of the recording of the meeting, which was
not part of the record before the trial court. Moreover, Sullivan did not rely on the recording
when attempting to meet his initial burden of showing by a preponderance of the evidence that
the TCPA applied to TDP’s suit.
                                                7
Exercise of the right of free speech

               Sullivan contends that his post-meeting publication of accounts of his meeting

with the Speaker and his subsequent exposure of “the misbehavior of the public officials

involved in the meeting” was an exercise of the right of free speech because it was a

communication made in connection with a matter of public concern. Sullivan reasons that

because he made a communication that falls within the statutory definition of the exercise of

free speech, the TCPA applies to TDP’s lawsuit against him. However, for the TCPA to apply

to the claims TDP asserted, those claims must be based on, relate to, or be made in response to

a protected communication. See Dallas Morning News, 579 S.W.3d at 376-77 (“The Texas

Citizens Participation Act is a bulwark against retaliatory lawsuits meant to intimidate or silence

citizens on matters of public concern.” (citing In re Lipsky, 460 S.W.3d at 586)). To trigger

the TCPA’s protection, the “legal action” must be “factually predicated on the alleged conduct

that falls within the scope of [the] TCPA’s definition of ‘exercise of the right of free speech,’

petition, or association.” Grant v. Pivot Tech. Sols., Ltd., 556 S.W.3d 865, 879 (Tex. App.—

Austin 2018, pet. denied); see Tex. Civ. Prac. & Rem. Code § 27.003(a) (requiring that “legal

action” be based on, related to, or in response to movant’s exercise of statutory right). Sullivan

was required to establish a nexus between TDP’s claims and the conduct he contends was

protected by the statute.

               A review of TDP’s petition shows that its claims against Sullivan are not factually

predicated on either Sullivan’s post-meeting public statements about the meeting with the

Speaker or any statements he made that exposed “misbehavior of public officials.” TDP’s

lawsuit did not seek to silence Sullivan when he later spoke out about the meeting but, instead, to

secure a declaration that the Speaker’s conduct and the activities discussed during the meeting

                                                8
constituted violations of the Texas Election Code.7 In connection with, and to support, its request

for declaratory relief, TDP also sought to compel Sullivan to release the recording of the meeting

in which Sullivan claimed that the Speaker offered him “an unethical quid pro quo.” Although

Sullivan argued in his motion that TDP sought damages against him for “blowing the

whistle” about the misbehavior he alleges took place in the meeting, TDP’s petition seeks no

such damages. TDP’s claim for damages is based not on Sullivan’s post-meeting statements

about the meeting with the Speaker but on its belief that the activities the Speaker proposed in

the meeting would constitute violations of the Texas Election Code. See, e.g., Tex. Elec. Code

§§ 253.001 (contribution or expenditure in another’s name prohibited; .004 (unlawfully making

expenditure). TDP sought a declaration that the Speaker’s proposed activities, as described by

Sullivan, constituted violations of the Texas Election Code and requested damages for those

violations as provided by statute. See id. §§ 253.131 (liability to candidates), .132 (liability to

political committees).8

               We conclude that Sullivan failed to establish by a preponderance of the evidence

that TDP’s claims are, as he asserted, based on, related to, or in response to his post-meeting

exercise of his right of free speech as defined by the TCPA.




       7
         In fact, the petition does not identify any communication that Sullivan made during the
meeting that it alleged constituted a violation of the Texas Election Code.
       8
          Before TDP non-suited its claims, Sullivan had moved to dismiss them on the ground
that TDP had not “alleged sufficient facts to establish they are being harmed, or in danger of
being harmed” nor had they “alleged sufficient facts to establish a violation of the Texas Election
Code has occurred” or would occur. See Tex. R. Civ. P. 91a (party may move to dismiss cause
of action on grounds that it has no basis in law or fact).
                                                9
Exercise of the right to petition

               The TCPA sets out a number of ways in which a communication can be the

“exercise of the right to petition.” Tex. Civ. Prac. & Rem. Code § 27.001(4); see also Tervita,

LLC v. Sutterfield, 482 S.W.3d 280, 283-84 (Tex. App.—Dallas 2015, pet. denied) (noting that

TCPA broadly defines “the exercise of the right to petition”). Sullivan contends that the TCPA

applies because he was exercising his right to petition during his meeting with the Speaker. In

his motion to dismiss, Sullivan asserted, with no evidentiary support, that he was attending “a

meeting in the Capitol with government officials to discuss the results of the legislative session.”

Thus, Sullivan maintains, his communications were “pertaining to a legislative proceeding,” “in

connection with an issue under consideration in a legislative proceeding,” or otherwise falling

within the constitutionally protected right to petition the government. In his verification attached

to his original answer, Sullivan averred that:


       I attended a meeting on June 12, 2019 with Texas House Speaker Dennis Bonnen
       and State Rep. Dustin Burrows in Bonnen’s office in the Texas State Capitol.
       The meeting was arranged at Bonnen’s invitation. During the meeting, Bonnen
       solicited certain political actions from me, including the withholding of political
       expenditures against him and his allies, the alteration of news coverage of him
       and the legislature, and the targeting of political expenditures against a list of state
       representatives he and Burrows identified. In exchange, Bonnen offered to grant
       Texas House media credentials to reporters for Texas Scorecard, a publication of
       Empower Texans, Inc., of which I am the CEO.

       At no point prior to or during the meeting did I solicit Bonnen’s offer, and at no
       point before, during, or after the meeting did I accept the offer, agree to any plan
       of action, or otherwise participate in Bonnen’s quid pro quo scheme.


In an affidavit submitted in support of his motion to dismiss, Sullivan averred that:


       I am employed as the CEO of Empower Texans, Inc., a non-profit media
       organization which publishes Texas Scorecard. I attended a meeting on June 12,
       2019 with Texas House Speaker Dennis Bonnen and State Rep. Dustin Burrows

                                                 10
       in Bonnen’s office in the Texas State Capitol. The meeting was arranged at
       Bonnen’s invitation. During the meeting, Bonnen made an unethical quid pro quo
       offer to me.


Nothing in either of these affidavits constitutes evidence that the meeting between Sullivan and

the Speaker was convened for the purpose of “discuss[ing] the results of the legislative session.”

Likewise, there are no allegations in TDP’s petition that Sullivan’s meeting with the speaker

had any connection to or was convened to discuss any legislative proceeding or any issue under

consideration or review by a legislative body. Sullivan’s sworn statements unequivocally state

that the Speaker “arranged” the meeting and that during the meeting he “solicited certain

political actions” from Sullivan. Sullivan produced no evidence that any communications made

at the meeting were made in connection with a legislative proceeding or issue under review by a

legislative body.

               Moreover, even assuming any of Sullivan’s communications during the meeting

could constitute “petitioning” activities as defined by the TCPA, Sullivan failed to establish

that TDP’s claims were based on, related to, or in response to any of his communications. See

Encore Enters., Inc. v. Shetty, No. 05-18-00511-CV, 2019 WL 1894316, at *2 (Tex. App.—

Dallas Apr. 29, 2019, pet. denied) (mem. op.) (defendant must show that plaintiff’s lawsuit

implicates defendant’s communications); see also Tex. Civ. Prac. & Rem. Code § 27.001(4).

TDP’s claims arise out of, relate to, and are in response to communications made by the Speaker

and the activities and conduct he proposed during the meeting.          In his affidavit Sullivan

expressly disclaims having either solicited the Speaker’s offer, accepted the Speaker’s offer,

agreed to any plan of action, or otherwise participated in the Speaker’s “quid pro quo scheme.”

The pleadings demonstrate that the gravamen of TDP’s suit was its contention that the Speaker’s



                                               11
conduct during the meeting constituted violations of the Texas Election Code. See Hersh,

526 S.W.3d at 467 (plaintiff’s petition is the “best and all-sufficient evidence of the nature of

the action.’”).

                  We conclude that Sullivan failed to establish by a preponderance of the evidence

that TDP’s claims were based on, related to, or in response to Sullivan’s exercise of his right to

petition as defined in the TCPA.


                                          CONCLUSION

                  Because Sullivan failed to satisfy his initial burden of establishing by a

preponderance of the evidence that the TCPA applies to TDP’s claims, the trial court did not

err by denying the motion to dismiss. Having concluded that Sullivan failed to meet his initial

burden, we need not address his other issues regarding whether TDP established a prima facie

case for each essential element of its claims, whether the trial court should have awarded

attorneys’ fees, or whether this Court should remand the cause to the trial court for an award of

sanctions. See Tex. R. App. P. 47.1, 47.4.



                                               __________________________________________
                                               Thomas J. Baker, Justice

Before Chief Justice Byrne, Justices Baker and Triana

Affirmed

Filed: April 6, 2021




                                                 12